Citation Nr: 1115533	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty for over 16 months, including from August 2001 to September 2001, December 2001 to May 2002, and December 2004 to May 2005, during the Persian Gulf War.  The Veteran served in the Southwest Asia theater of operations from December 18, 2004, to May 6, 2005.  He also served in the Air National Guard of Arkansas for an unverified period of service, to include from September 2000 to November 2002.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), North Little Rock, Arkansas, Regional Office (RO), which inter alia denied service connection for PTSD, depression, and anxiety.  The Veteran disagreed with such denials and subsequently perfected an appeal.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

In December 2009, the Board remanded the service connection claim for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, to the AMC/RO for additional development, including obtaining the Veteran's service personnel records; verifying the Veteran's stressor of a February 2005 rocket attack in Balad, Iraq; and providing a VA examination regarding the etiology of his psychiatric disabilities.  That development was completed and the case was returned to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that around February 5, 2005, he witnessed a "rocket attack" which "hit within 10 yards" of him and injured his supervisor, Master Sergeant (MSgt.) Mike McCaslin, in Balad, Iraq.  See "Statement in Support of Claim for Service Connection for PTSD," VA Form 21-0781, received February 2007.  The Veteran also otherwise claims that his unit (Unit 332 Air Expeditionary) was in an area subject to periodic rocket and/or mortar attacks.  He indicates that he was shaken and scared from these events.  See September 2010 VA PTSD Examination Report.  The Veteran's service personnel records indicate that he served at Balad Air Base in Iraq from December 2004 to April 2005.  Although the Veteran's STRs are negative for any documented in-service psychiatric treatment and/or injury as a result of any rocket and/or mortar attack as a result of his deployment, the Board finds the Veteran's statements regarding in-service fear as a result of hostile enemy activity while serving at Balad Air Base in Iraq consistent and credible with such service.      

Further review of the record reveals that the Veteran was provided with a VA examination regarding the etiology of his psychiatric disabilities.  See September 2010 VA PTSD Examination Report.  Although post-service VA treatment records reflect diagnoses of PTSD and depression due to general medical conditions (see August 2009 Mental Health Management Note), upon most recent examination, PTSD was not found, but the examiner indicated that he could not rule out a depressive syndrome.  See September 2010 VA PTSD Examination Report.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49(2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Court has held that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional."  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, a medical opinion cannot be disregarded solely on the rationale that the medical opinion is based on a history provided by the veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On the other hand, the Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  The Board should evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Further review of the September 2010 VA PTSD Examination Report indicates that although the examiner notes that he could not rule out a depressive syndrome, he did not provide an opinion regarding whether the Veteran's depressive syndrome is related to his credible statements of in-service fear as a result of  rocket and mortar attacks while he served in Iraq.  Thus, the Board finds the September 2010 examination incomplete and inadequate to decide the claim.  As such, an addendum to the September 2010 VA PTSD Examination Report or a new VA examination, if the September 2010 examiner is not available, is necessary to ascertain whether the Veteran's psychiatric disabilities, assessed as depressive syndrome, are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(c)(4) (2010).   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The claims folder should be returned the same VA examiner who conducted the September 2010 VA examination at the Little Rock VAMC for an opinion as to whether the Veteran's psychiatric disability, assessed by the examiner as depressive syndrome, is at least as likely as not related to service or any incident in service, to include the Veteran's credible statements of fear as a result of rocket and mortar attacks while serving in Iraq.  A complete rationale should be provided for any opinion.   

If the September 2010 VA examiner is not available, the Veteran should be provided a new VA examination regarding his psychiatric disabilities, to include PTSD, anxiety, and depression.  The claims file and a copy of this remand should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with each examination and the report should state that such review has been accomplished.

The VA examiner should note whether the Veteran currently has any psychiatric disability, including PTSD, an anxiety disorder, and a depressive syndrome.  The VA examiner should render an opinion as to whether it is at least as likely as not that any current psychiatric disability, including any diagnosed PTSD, anxiety disorder, and depressive syndrome, is related to the Veteran's service or any incident in service, to include the Veteran's credible statements of fear as a result of rocket and mortar attacks while serving in Iraq.

The examiner should reconcile any opinion with the Veteran's STRs and treatment records relevant to the Veteran's claims for any psychiatric disability, to include PTSD and depression, including treatment records from the Little Rock VAMC.  A complete rationale should be provided for any opinion.

2.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, taking into account any additional evidence obtained as a result of this Remand.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.          

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


